Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, lines 22 through page 7, line 4, filed 2 September 2021, with respect to the rejection of claims 5-10 and 15 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection of claims 5-10 and 15 under 35 U.S.C. 103 as being unpatentable over Polshettiwar et al. (US 2013/0089739) has been withdrawn. 
 However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 5, 7-10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘forming the 
The Applicants, in the remarks filed 2 September 2021, state “ In the present invention, through self-assembly of nanoparticles that are first particles and with a particle diameter of about 50 nm, spindle-shaped nanoparticles, second particles, are formed with a particle diameter of from 400 to 800 nm”.
However, the instant specification does not appear to support making spindle shaped nanoparticles having a second particle diameter of 400 to 800 nm from primary particles having a first particle size of 50 nm (i.e. the instant specification does not appear to support the self-assembly of 50 nm spindle-shaped (first) nanoparticles to make a spindle-shaped (second) nanoparticle of 400 to 800 nm).
Paragraph [0081] of the instant specification discloses “…it can be seen that the anode active material is formed into a porous structure through self-assembly of spindle-shaped iron oxide particles with a diameter of about 50 nm. This disclosure does not support the self-assembly of 400-800 nm spindle-shaped nanoparticles to make a spindle-shaped nanoparticle with a diameter of about 50 nm.
Claims 7-10 and 15 are rejected because of their dependency upon claim 5.

5.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 5, 7-10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the spindle shaped porous iron oxide particles having an average particle diameter of from 400 nm to 800 nm…forming the anode active material for secondary battery through self-assembly of the spindle shaped porous iron oxide particles…”.
The instant specification discloses in paragraph [0081] “…“…it can be seen that the anode active material is formed into a porous structure through self-assembly of spindle-shaped iron oxide particles with a diameter of about 50 nm.

Claims 7-10 and 15 are rejected because of their dependency upon claim 5.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5, 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Polshettiwar et al. (US 2013/0089739).
Claim 5:	Polshettiwar et al. disclose a manufacturing method, the method comprising:

irradiating microwaves to the iron-mixed solution to obviously form the spindle shaped porous iron oxide nanoparticles (paragraph [0104)], wherein the wherein the spindle shaped porous oxide particles having an average particle diameter of from 400 nm to 800 nm (1 to 500 as per paragraph [0075], and  800 nm as per paragraph [0110]) (paragraphs [0004]-[0005], [0009], [0026], [0075]-[0076], [0080], [0098], [0101], [0104]-[0105]. See also entire document.
	Note that Polshettiwar et al. in paragraph [0104] disclose “Subsequently, the solution is exposed to a microwave energy.  The microwave energy can originate from a microwave reactor and can have an energy of about 0.1 to 800 W or about 800 W. Example 1 describes an exemplary embodiment of a microwave reactor.  In an embodiment, the solution can be exposed to the microwave energy for about 2 minutes to 6 hours, about 2 to 6 hours, or about 4 hours.  In an embodiment, the microwave energy can be constant or can vary (e.g., cycling) over the time frame of exposure. 
	Given the similarities in the microwave energy between the instant specification (100 W to about 600 W and that disclosed in Polshettiwar et al., the 
	Note that Polshettiwar et al. further disclose in paragraph [0071] “…it is to be understood that, unless otherwise indicated, the present disclosure is not limited to particular materials, reagents, reaction materials, manufacturing processes, dimensions, frequency ranges, applications, or the like, as such can vary…”.
		Further, in paragraph [0074], lines 10-13, Polshettiwar et al. disclose that the nanoparticles can be tuned e.g., control of their size and/or morphology) so that the characteristics (e.g., turnover number, selectivity, and/or stability) of the nanoparticle as a catalyst can be selected (see also paragraph [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the diameter (dimension) of the particle and the microwave energy depending upon the desired morphology (paragraph [0075].
One having ordinary skill in the art would have been motivated to make the modification to provide morphologies that would have leas to their use in a variety of technologies and processes (abstract).
Although Polshettiwar et al. do not explicitly disclose that “an anode active material for secondary battery”, this recitation has been construed as a statement of intended purpose or use (see MPEP, 2111, 02 I., and II.)

As understood by the Examiner, a super-capacitor is a known energy storage device and that a secondary battery may be used as an alternative energy storage device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the iron oxide particles of Polshettiwar et al. as electrode active material (i.e. anode or cathode) for a secondary battery.
One having ordinary skill in the art would have been motivated to make the modification to provide an iron oxide material that would have been capable of use as an energy storage device comprising a porous structure with high surface area, large pore volume and a novel morphology comparable to that used for a supercapacitor (paragraph [0122]).
Polshettiwar et al. further disclose that the iron-mixed solution has a concentration of from 0.01 M to 0.05M (Polshettiwar et al. on paragraph [0101] disclose a concentration of 1 mmole to 10 mole, which has been construed to mean 1mM (.001 M to 10 M).
or the like, as such can vary…”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the concentration of the solution depending upon the desired morphology (paragraph [0075].
One having ordinary skill in the art would have been motivated to make the modification to provide morphologies that would have leas to their use in a variety of technologies and processes (abstract).
Claim 7:	The rejection of claim 7 is as set forth above in claim 5 Polshettiwar et al. in paragraph [0101] further disclose iron chloride which has been construed as anticipating iron(II) chloride and iron(III) chloride (FeCl3).
Claim 8:	The rejection of claim 8 is as set forth above in claim 5 wherein Polshettiwar et al. in paragraph [0101] further disclose iron chloride which has been construed as anticipating a chloride salt.
Claim 9:	The rejection of claim 9 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the solvent includes a member selected from water (paragraph [0101]). 
Claim 10:	The rejection of claim 10 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the microwaves are irradiated at output power range of from 100 W to 600 W (paragraph [0104], which discloses 0.1 to 800W).
	Note also that Polshettiwar et al. disclose in paragraph [0071] “…it is to be understood that, unless otherwise indicated, the present disclosure is not limited to particular materials, reagents, reaction materials, manufacturing processes, dimensions, frequency ranges, applications, or the like, as such can vary…”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the output power depending upon the desired morphology (paragraph [0075].
One having ordinary skill in the art would have been motivated to make the modification to provide morphologies that would have leas to their use in a variety of technologies and processes (abstract).
Claim 15:	The rejection of claim 15 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the spindle shaped porous iron oxide particles have a specific surface area of from 1 m2/g to 80 m2/g (paragraph [0080]).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729